DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 21 January 2022.
Claims 1-10 are currently pending and have been examined.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,257,089. This is a statutory double patenting rejection.
Instant Application:
17/580,914
Reference Patent:
11,257,089
1. A method of identifying tainted cryptographic wallets comprising: identifying a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the second wallet; and assigning a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet.
4. The method of claim 1, further comprising: 
in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the second wallet, the second wallet; reducing the second taint score of the second wallet over time at a rate inversely proportional to the second taint score; and in response to reducing the second taint score below the threshold, removing from quarantine, by the cryptographic wallet management exchange associated with the second wallet, the second wallet.
1. A method of identifying tainted cryptographic wallets comprising: identifying a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the second wallet; assigning a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet 


in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the second wallet, the second wallet; reducing the second taint score of the second wallet over time at a rate inversely proportional to the second taint score; and in response to reducing the second taint score below the threshold, removing from quarantine, by the cryptographic wallet management exchange associated with the second wallet, the second wallet.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,257,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either broader than the claims of the ‘089 patent or are obvious combinations of these same elements present in the ‘089 patent. The omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPA 375.
Instant Application:
17/580,914
Reference Patent:
11,257,089
1. A method of identifying tainted cryptographic wallets comprising: identifying a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the second wallet; and assigning a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet.

2. The method of claim 1, further comprising: in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the second wallet, the second wallet.

3. The method of claim 1, further comprising: reducing the second taint score of the second wallet over time at a rate inversely proportional to the second taint score.
1. A method of identifying tainted cryptographic wallets comprising: identifying a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the second wallet; assigning a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the second wallet, the second wallet; reducing the second taint score of the second wallet over time at a rate inversely proportional to the second taint score; and in response to reducing the second taint score below the threshold, removing from quarantine, by the cryptographic wallet management exchange associated with the second wallet, the second wallet.
5. A method of identifying tainted cryptographic wallets comprising: identifying a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the second wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the first wallet; and assigning a second taint score to the first wallet, wherein the second taint score is either of: a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and a total value in cryptocurrency of the first wallet in response to the first amount of cryptocurrency being greater than or equal to a threshold percentage of the total value in cryptocurrency of the first wallet; or or zero in response to the first amount of cryptocurrency being lower than the threshold percentage of the total value in cryptocurrency of the first wallet.

6. The method of claim 5, further comprising: in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the second wallet, the first wallet.

7. The method of claim 5, further comprising: reducing the second taint score of the first wallet over time at a rate inversely proportional to the second taint score.
2. A method of identifying tainted cryptographic wallets comprising: identifying a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the second wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the first wallet; assigning a second taint score to the first wallet, wherein the second taint score is either of: a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and a total value in cryptocurrency of the first wallet in response to the first amount of cryptocurrency being greater than or equal to a threshold percentage of the total value in cryptocurrency of the first wallet; or or zero in response to the first amount of cryptocurrency being lower than the threshold percentage of the total value in cryptocurrency of the first wallet in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the first wallet, the first wallet; reducing the second taint score of the first wallet over time at a rate inversely proportional to the second taint score; and in response to reducing the second taint score below the threshold, removing from quarantine, by the cryptographic wallet management exchange associated with the first wallet, the first wallet.
8. A system of identifying tainted cryptographic wallets comprising: a processor; and a memory including instructions that when executed cause the processor to: identify a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the second wallet; and assign a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet.

9. The system of claim 8, wherein the instructions included in the memory further comprise: in response to the second taint score being above a threshold, quarantine, by a cryptographic wallet management exchange associated with the second wallet, the second wallet.

10. The system of claim 8, wherein the instructions included in the memory further comprise: reduce the second taint score of the second wallet over time at a rate inversely proportional to the second taint score.
3. A system of identifying tainted cryptographic wallets comprising: a processor; and a memory including instructions that when executed cause the processor to: identify a cryptographic transaction between a first wallet and a second wallet on an anonymous blockchain data structure open for public inspection, wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; determining a total value in cryptocurrency of the second wallet; assign a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet in response to the second taint score being above a threshold, quarantine, by a cryptographic wallet management exchange associated with the second wallet, the second wallet; reduce the second taint score of the second wallet over time at a rate inversely proportional to the second taint score; and in response to reducing the second taint score below the threshold, remove from quarantine, by the cryptographic wallet management exchange associated with the second wallet, the second wallet.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites two methods and a system for assigning taint scores to wallets associated by a transaction. These are processes and a machine which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 5 and 8:
Claims 1 and 8:
“identifying a cryptographic transaction between a first wallet and a second wallet,… wherein the first wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; and”
“determining a total value in cryptocurrency of the second wallet;”
“assigning a second taint score to the second wallet, wherein the second taint score is a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and the total value in cryptocurrency of the second wallet.”
Claim 5
“identifying a cryptographic transaction between a first wallet and a second wallet, wherein the second wallet has a first taint score, the cryptographic transaction having a first amount of cryptocurrency; and”
“assigning a second taint score to the first wallet, wherein the second taint score is either of: a fraction of the first taint score based on a relative comparison between the first amount of cryptocurrency of the cryptographic transaction and a total value in cryptocurrency of the first wallet in response to the first amount of cryptocurrency being greater than or equal to a threshold percentage of the total value in cryptocurrency of the first wallet; or”
“assigning a second taint score to the first wallet, wherein the second taint score is either of:…zero in response to the first amount of cryptocurrency is lower than the threshold percentage of the total value in cryptocurrency of the first wallet.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components. That is, other than reciting “a processor” or “a memory including instructions” nothing in the claims’ elements precludes the steps from practically reciting fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim encompasses mitigating risk. Mitigating risk is performed when identifying transactions associated with tainted wallets and assigning taint scores (See specification at paragraphs [0009] and [0011]). If a claim limitation, under their broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claims 2-4, 6-7 and 9-10 are directed to the following:
Claims 2, 6 and 9:
“…in response to the second taint score being above a threshold, quarantining, by a cryptographic wallet management exchange associated with the second wallet, the second/[first] wallet.”
Claims 3, 7 and 10:
“…reducing the second taint score of the second/[first] wallet over time at a rate inversely proportional to the second taint score.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to Certain Methods of Organizing Human Activity which include fundamental economic principles or practices such as mitigating risk. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claims 1, 5 and 8:
“…on an anonymous blockchain data structure open for public inspection…”
Claim 8:
“a processor;”
“a memory including instructions that when executed cause the processor to…”
The computer components (processor and memory including instructions) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The use of blockchain technology is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of blockchain technology. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The computer components mentioned above are disclosed in applicant’s specification (See paragraph [0117] of the specification). The components are described as “one or more general-purpose programmable microprocessors or microprocessor cores, microcontrollers, application specific integrated circuits (ASICs), programmable gate arrays, or the like, or a combination of such devices”. “Memory 411 may be or include one or more physical storage devices, which may be in the form of random-access memory (RAM), read-only memory (ROM) (which may be erasable and programmable), flash memory, miniature hard disk drive, or other suitable type of storage device, or a combination of such devices.” Therefore, by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately.
The claims are not patent eligible.

Prior Art Rejection
A search was performed but did not result in a prior art rejection for Claims 1-10. What follows is a discussion of the closest prior art of record:
Widmann et al. (US 2019/0378049 A1) discloses representation of a payment network as a graph structure, propagation of heat scores throughout this network based on edge values, restriction of node accounts/devices based on the heat score, and decay of said heat values based on various conditions, but does not disclose the precise formula described in the wherein clause of claim 1. See at least paragraphs [0014], [0018], [0109], [0132]-[0133] and [0142].
Goldberg et al. (US 2018/0018669 A1) discloses a decay rate of a risk index based on the risk determined within the assessment (i.e. slower when the risk is higher). See at least paragraph [0040].
Gieseke (US 2017/0178139 A1) discloses using event information and dimension information to generate a graph and determining a risk score for each node in the graph based on average risk score for each neighbor node based on event information. See at least paragraph [0011].
Kim et al. (WO 2020/149790 A1) discloses determining and propagating a risk score for a cryptocurrency transaction on a blockchain and determining a score to assign to associated wallets based on the transaction parameters, but does not disclose the precise formula disclosed in the wherein clause of Claim 1.
Zhu et al. (CN 107730262 A) discloses propagation of initial fraud scores across nodes in a network.
Yin and Vatrapu (“A First Estimation of the Proportion of Cybercriminal Entities in the Bitcoin Ecosystem using Supervised Machine Learning”) which discloses fraudulent detection of bitcoin based transactions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691